PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/558,348
Filing Date: 14 Sep 2017
Appellant(s): UEMORI et al.



__________________
Robert M. Joynes, Reg. No. 54,842
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 08 June 2021.

Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 01 September 2020 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

 Restatement of Rejection
The following ground(s) of rejection are applicable to the appealed claims.

Claim Rejections - 35 USC § 101, Judicial Exception
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Effective December 16, 2014, subject matter eligibility determinations under 35 U.S.C. § 101 follow the procedure explained in the Federal Register notice titled 2014 Interim Guidance on Patent Subject Matter Eligibility (79 FR 74618), which is found at: http://www.gpo.gov/fdsys/pkg/FR-2014-12-16/pdf/2014-29414.pdf.  These guidelines were updated May 2, 2016, in the Federal Register notice titled May 2016 Subject Matter Eligibility Update, (81 FR 27381), which can be found at:  https://www.gpo.gov/fdsys/pkg/FR-2016-05-06/pdf/2016-10724.pdf, and were further updated in the Federal Register notice titled 2019 Revised Patent Subject Matter Eligibility Guidance, (Federal Register, Vol. 84, No. 4, pp. 50-57), which can be found at:  https://www.govinfo.gov/content/pkg/FR-2019-01-07/pdf/2018-28282.pdf. 
Gottschalk, Comr. Pats. v. Benson, et al. (US, 1972) 175 USPQ 673, 675:
The Court stated in MacKay Co. v. Radio Corp., 306 U.S. 86, 94, 40 USPQ 199, 202, that “While a scientific truth, or the mathematical expression of it, is not a patentable invention, a novel and useful structure created with the aid of knowledge of scientific truth may be.” That statement followed the long-standing rule that “An idea of itself is not patentable.” Rubber-Tip Pencil Co. v. Howard, 20 Wall. 498, 507. “A principle, in the abstract, is a fundamental truth; an original cause; a motive; and these cannot be patented, as no one can claim in either of them an exclusive right.” LeRoy v. Tatham, 14 How. 156, 175.  Phenomena of nature, though just discovered, mental processes, abstract intellectual concepts are not patentable, as they are the basic tools of scientific and technological work. As we stated in Funk Bros. Seed Co. v. Kalo Co., 333 U.S. 127, 130, 76 USPQ 280, 281, “He who discovers a hitherto unknown phenomenon of nature has no claim to a monopoly of it which the law recognizes. If there is to be invention from such a discovery, it must come from the application of the law of nature to a new and useful end.” We dealt there with a “product” claim, while the present case deals only with a “process” claim. But we think the same principle applies.  (Emphasis added)

Here the “process” claim is so abstract and sweeping as to cover both known and unknown uses of the BCD to pure-binary conversion. The end use may (1) vary from the operation of a train to verification of drivers’ licenses to researching the law books for precedents and (2) be performed through any existing machinery or future-devised machinery or without any apparatus.  (Emphasis added)


Attention is also directed to the precedential decision in Ariosa Diagnostics, Inc., et al. v. Sequenom, Inc., et al. 115 USPQ2d 1152 (Fed. Cir. 2015):
In Mayo Collaborative Services v. Prometheus Laboratories, Inc., 566 U.S. ___, 132 S. Ct. 1289 (2012), the Supreme Court set forth a framework for distinguishing patents that claim laws of nature, natural phenomena, and abstract ideas from those that claim patent-eligible applications of those concepts. First, we determine whether the claims at issue are directed to a patent-ineligible concept. Id. at 1297. If the answer is yes, then we next consider the elements of each claim both individually and “as an ordered combination” to determine whether additional elements “transform the nature of the claim” into a patent-eligible application. Id. at 1298.

***

Mayo made clear that transformation into a patent-eligible application requires “more than simply stat[ing] the law of nature while adding the words ‘apply it.’” Id. At 1294. A claim that recites an abstract idea, law of nature, or natural phenomenon must include “additional features” to ensure “that the [claim] is more than a drafting effort designed to monopolize the [abstract idea, law of nature, or natural phenomenon].” Id. at 1297. For process claims that encompass natural phenomenon, the process steps are the additional features that must be new and useful. See Parker v. Flook, 437 U.S. 584, 591 (1978) (“The process itself, not merely the mathematical algorithm, must be new and useful.”).  (Emphasis added)

***

Thus, in this case, appending routine, conventional steps to a natural phenomenon, specified at a high level of generality, is not enough to supply an inventive concept.

***

Sequenom and amici encourage us to draw distinctions among natural phenomena based on whether or not they will interfere significantly with innovation in other fields now or in the future. The Supreme Court cases, however, have not distinguished among different laws of nature or natural phenomenon according to whether or not the principles they embody are sufficiently narrow.  See, e.g., Parker v. Flook, 437 U.S. 584 (1978) (holding narrow mathematical formula unpatentable). In Parker v. Flook, the Supreme Court stated the issue in the case as follows: “The question in this case is whether the identification of a limited category of useful, though conventional, post-solution applications of such a formula makes respondent’s method eligible for patent protection.” Id. at 585.  The answer to that question was “no” because granting exclusive rights to the mathematical formula would be exempting it from any future use.


Claims 13-15 and 19 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  
As noted in Sequenom:
First, we determine whether the claims at issue are directed to a patent-ineligible concept. Id. at 1297.

As seen in the Interim Guidelines, one asks the question: 


In the present case, the claims are to a composition of matter.  More specifically, claims are 13 and 15 are to a composition; and claims 14 and 19 are to a kit.

Next, in applying Step 2A, Prong 1, of the 2019 Revised Patent Subject Matter Eligibility Guidance (2019 PEG):
Does the claim recite an abstract idea, law of nature, or natural phenomenon?

In the present case, the claim(s) is/are directed to a natural phenomenon.  As seen in claims 13 and 14, the composition and kit is to comprise any of a variety of naturally-occurring polypeptides from specified organisms.  Also, the composition and kit can comprise primers, which can be a naturally-occurring sequence; as well as “a polypeptide having a DNA polymerase activity”.   It is noted that the “polypeptide having a mismatch endonuclease activity” and “a polypeptide having a DNA polymerase activity” fairly encompass naturally occurring enzymes.  In support of this position attention is directed to page 46, lines 3-7, of the disclosure.  As stated therein:
Particularly, the polypeptide having a mismatch endonuclease activity, the polypeptide having a DNA polymerase activity, and the polypeptide having a ribonuclease H activity may be selected from a wild-type polypeptide…

Attention is also directed to US 4,889,818 (Gelfand et al.), which teaches at column 2, third paragraph:
Accordingly, the present invention provides a purified thermostable enzyme that catalyzes combination of nucleotide triphosphates to form a nucleic acid strand complementary to a nucleic acid template strand. Preferably the purified enzyme is DNA polymerase from Thermus aquaticus and has a molecular weight of about 86,000-90,000 daltons. This purified material may be used in a temperature-cycling amplification 

As seen in independent claim13, the “composition” is to comprise “am oligonucleotide which forms 1 to 7 mismatches when the oligonucleotide is hybridized with the non-target nucleic acid”.  The aspect that the oligonucleotide of the composition can comprise a singular mismatch is deemed to fairly encompass a naturally-occurring single nucleotide polymorphism, or SNP.
It is noted that the kit of independent claim 14 also encompasses “an oligonucleotide which forms 1 to 7 mismatches when the oligonucleotide is hybridized with the non-target nucleic acid” and, thusly, also encompasses a naturally-occurring single nucleotide polymorphism, or SNP.

As seen in dependent claims 15 and 19, the composition and kit can comprise “an acidic high molecular substance”, which can be carrageenan.  It is noted that carrageenan is a naturally-occurring substance.  In support of this position attention is directed to US 3,395,021 (Glicksman et al.), which teaches at column 2, lines 8-16, that carrageenan is found in seaweed. As stated therein:
Carrageenans are generally described as extracts of Irish Moss, which term designates dried and leached plants of the two red algee, Chrondus crispus and Gigartina mamillosa. A carrageenan is also sometimes defined as an extract of the species Chrondus crispus only, the source of which is found in dark purple, branching, cartilaginous seaweed present on the coasts of northern Europe and North America.

In applying Step 2A, Prong 2, of the 2019 PEG:
Does the claim recite additional elements that integrate the judicial exception into a practical application?



As noted above in Sequenom, 
For process claims that encompass natural phenomenon, the process steps are the additional features that must be new and useful. See Parker v. Flook, 437 U.S. 584, 591 (1978) (“The process itself, not merely the mathematical algorithm, must be new and useful.”).  (Emphasis added)

In the present case, the claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claims are to compositions of matter which comprise the naturally-occurring products.  It is further noted that in the case of the kit, there is no requirement that they even be in the same container.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly 

Standard for Obviousness.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Attention is directed to In re Jung, 98 USPQ2d 1174, 1178 (Fed. Cir. 2011) wherein is stated:
There has never been a requirement for an examiner to make an on-the-record claim construction of every term in every rejected claim and to explain every possible difference between the prior art and the claimed invention in order to make out a prima facie rejection. This court declines to create such a burdensome and unnecessary requirement. “[Section 132] does not mandate that in order to establish prima facie anticipation, the PTO must explicitly preempt every possible response to a section 102 rejection. Section 132 merely ensures that an applicant at least be informed of the broad statutory basis for the rejection of his claims, so that he may determine what the issues are on which he can or should produce evidence.” Chester, 906 F.2d at 1578 (internal citation omitted). As discussed above, all that is required of the office to meet its prima facie burden of production is to set forth the statutory basis of the rejection and the  reference or references relied upon in a sufficiently articulate and informative manner as to meet the notice requirement of § 132. As the statute itself instructs, the examiner must “notify the applicant,” “stating the reasons for such rejection,” “together with such information and references as may be useful in judging the propriety of continuing prosecution of his application.” 35 U.S.C. § 132. 


Attention is directed to the decision in KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007):
When there is a design need or market pressure to solve a problem and there are a finite number of identified, predictable solutions, a person of ordinary skill in the art has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense. 

It is further noted that prior art is not limited to the four corners of the documentary prior art being applied.  Prior art includes both the specialized understanding of one of ordinary skill in the art, and the common understanding of the layman.  It includes “background knowledge possessed by a person having ordinary skill in the art. . . [A] court can take account of the inferences and creative steps that a person of ordinary skill in the art would employ.”  KSR at 1396.
Suggestion, teaching or motivation does not have to be explicit and “may be found in any number of sources, including common knowledge, the prior art as a whole or the nature of the problem itself’” Pfizer, Inc. v. Apotex, Inc. 480 F.3d 1348, 82 USPQ2d 1321 (Fed. Cir. 2007) citing Dystar Textilfarben GMBH v. C. H. Patrick Co., 464 F.3d 1356 (Fed. Cir. 2006).

s 1-6, 8-16 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over US 2010/0291548 A1 (Sharaf et al.) in view of US 2003/0148283 A1 (Barany et al.) and US 2013/0338933 A1 (Deciu et al.).
Sharaf et al., in paragraph [0120], teach of a method for detecting target nucleic acids whereby mismatches in hybridization between probes and nucleic acids are subject to cleavage via an endonuclease.  As stated therein:
In other embodiments, the endonuclease recognition site formed by hybridization of the target probe to the target polynucleotide is a nucleotide mismatch, which is recognized by a mismatch-specific endonuclease.…  In the embodiments herein, the presence of target polynucleotides is detected by hybridizing a target probe to a target polynucleotide and treating with an endonuclease that recognizes any mismatches, which leads to cleavage of the target probe if a mismatch is present. Perfect complementarity between the target probe and the target polynucleotide does not lead to modification of the target probe.  (Emphasis added)

The above showing is deemed to meet limitations of claims 1-6 and 16.
Sharaf et al., in paragraph [0057], teach the use of what applicant identifies as being “an acidic high molecular substance”.  As stated therein:
Various synthetic polymers can be used to connect polynucleotide segments together to from a linear polymer chain. Non-limiting examples of such polymers include… polystyrenes, [and] polyacrylic acids…  (Emphasis added)

The above showing is deemed to meet limitations of claims 8, 15, 16, and 19.

Sharaf et al., in paragraph [0046], teach that the target polynucleotide can be that produced via an amplification technique, which can be any form of PCR.  As stated therein:
Target polynucleotide also includes any polynucleotide generated by any synthetic method, including any chemical synthetic process and any polynucleotide amplification technique, for example, polymerase chain reaction (PCR)…  (Emphasis added)

The above showing is deemed to meet limitations of claims 9-12.  



Sharaf et al., in paragraph [0077], teach of different types of polymerases that can be used.  As disclosed therein, such includes “T. aquaticus DNA polymerase” (Taq polymerase). 
The above showing is deemed to meet limitations of claims 13-15 and 19.

While Sharaf et al., teach of using endonucleases that cleave mismatched sequences, they have not been found to teach using those recited in claims 1, 13, 14, and 16-
a polypeptide having a heat-resistant mismatch endonuclease activity selected from the group consisting of polypeptide PF0012 from Pyrococcus furiosus and a mutant thereof, and homologs of the polypeptide which are derived from Pyrococcus abvssi (GenBank Accession No. Q9V2E81 Thermococcus barophilus (RsfSeq ID: YP 004072075) and Methanocaldococcus iannaschii (RsfSeq ID: NP247194), and their mutants.

Also, while Sharaf et al., teach the use or performance of any type of PCR, they have not been found to teach explicitly of performing TAQMAN probe method (claim 12). 

Barany et al., teach of a method for detecting nucleic acid differences.  As seen in in paragraph [0070], such can include the use of a variety of endonucleases, including that of Pyrococcus abyssi. 
The above showing is deemed to meet a limitation of claims 1, 13, 14, and 16.

It would have been obvious to one of ordinary skill in the art at the time of the invention to have used a known endonuclease from Pyrococcus abyssi in the method, kit and composition 

Neither Sharaf et al., nor Barany et al., have been found to teach of performing TAQMAN amplification/detection.

Deciu et al., in paragraph [0301], teach of a variety of methods for detecting nucleic acids, including not only PCR, but also TAQMAN.
The above showing is deemed to meet a limitation of claim 12.

In view of the above showings, it would have been obvious to a person having ordinary skill in the art at the time of the invention to have modified the method of Sharaf et al., whereby mismatches were cleaved using a heat resistance endonuclease, for to do so would ensure that the endonuclease would not be destroyed as a result of thermocycling when performing PCR or TAQMAN.  In addition, it would have been obvious to said PHOSITA to include in a kit those reagents needed to practice the disclosed methods, as well as to prepare the compositions used for same.
In view of the well-developed state of the art and explicit guidance provided, said PHOSITA would have been amply motivated and would have had a most reasonable expectation of success.
In view of the above analysis and in the absence of convincing evidence to the contrary, claims 1-6, 8-16 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over US 2010/0291548 A1 (Sharaf et al.) in view of US 2003/0148283 A1 (Barany et al.) and US 2013/0338933 A1 (Deciu et al.).

 New ground(s) of Rejection
There are no new grounds of rejection.

Withdrawn Ground(s) of Rejection
No rejection has been withdrawn.

Response to Argument 

Rejection of claims under 35 USC 101
At pages 11-13 of the Brief appellant’s representative traverses the rejection of claims under 35 USC 101.  Argument is presented that the oligonucleotide recited in of claim 13(a) and claim 14(a) is not a natural product. This argument has been considered and has not been found persuasive.  As presently worded, the claims encompass “an oligonucleotide which forms 1 to 7 mismatches when the oligonucleotide is hybridized with the non-target nucleic acid”.  The aspect that there need be but a single mismatch is deemed to fairly encompass single nucleotide polymorphism (SNP), which are a natural phenomenon. Given such, the oligonucleotide as well as the primers, endonuclease and DNA polymerase (claims 13 and 14) are all natural phenomenon.  Given such, the claim is unquestionably directed to a judicial exception- a natural phenomenon/product of nature.
It is noted that appellant does not contest that the heat-resistant mismatch endonuclease from listed organisms, as well as the DNA polymerase, are each a natural phenomenon. 


Rejection of claims under 35 USC 103(a)
	At pages 13-17 of the Brief appellant’s representative traverses the rejection of claims under 35 USC 103(a). At page 15, last paragraph, of the Brief said representative asserts:
What the Examiner fails to establish is how one of ordinary skill in the art would have arrived at this particular oligonucleotide which forms 1 to 7 mismatches when the oligonucleotide is hybridized with the non-target nucleic acid, and forms more mismatches when the oligonucleotide is hybridized with the target nucleic acid than when the oligonucleotide is hybridized with the non-target nucleic acid. Generally, Sharaf teaches that target polynucleotide and probes can be various lengths. However, Sharaf fails to teach or suggest or guide one of ordinary skill in the art to the particular oligonucleotide of the present claims.

The above argument has been considered and has not been found persuasive.  In support of this position attention is directed to paragraph [0124] of Sharaf et al.  As stated therein:
[0124] In various embodiments, the length of the target probe cleaved from the coded molecule can be such that the modification alters the signal pattern of the modified coded molecule. The length of the target polynucleotide can be varied, with or without adjusting the length of the region complementary to the target polynucleotide. Thus in some embodiments, the target probe can have a non-complementary region, such as a signal generating segment, that is cleaved off by action of the endonuclease.  (Emphasis added)

As is evidenced above, Sharaf et al., in paragraph [0124], teach an embodiment where a “signal generating segment” is cleaved from the “target probe” when the probe is hybridized to the target as the “target generating segment” is non-complementary.  It stands to reason that if the “target probe” is to be cleaved when it has hybridized to the target, one would not want to have the “signal generating segment” to be cleaved when the probe is not hybridized to the target.  When as here, cleavage of the signal generating segment is to be the indicator that the target sequence is present in the sample, one would not want to have the signal generating 
Motivation for using a probe that has fewer mismatches when hybridized to non-target versus target nucleic acid sequence is readily apparent for cleavage of the “signal generating segment” when the probe has hybridized to a non-target sequence would constitute a false positive, which should be avoided when one is trying to determine if a target sequence is present.

At page 16 of the Brief appellant’s representative asserts:
        “None of the cited references teaches or suggests the ‘suppressive oligonucleotide’ as described in the present application and recited in claim 1(i), claims 13-14(a) and claim 16(iii).”

The above argument has been considered and has not been found persuasive.  In support of this position attention is directed to paragraph [0047] of Sharaf et al.  As stated therein:
[0047] The term "modified" polynucleotide refers to a polynucleotide that is structurally altered, such as by addition of nucleotides to one end of the polynucleotide, cleavage of the polynucleotide, replacement of nucleotides, and/or conjugation to another polynucleotide. Various modifications can be adapted for the disclosed methods, including, among others, extension of a target probe on the coded molecule by a template-dependent polymerase, ligation of a ligation probe to the target probe, and cleavage of the target probe by a nuclease. Each of these modifications is dependent on presence of a target polynucleotide hybridized to the target probe of the coded molecule. In the absence of the target polynucleotide, the modification reaction does not occur or occurs inefficiently such that presence or absence of the modification is indicative of the presence or absence of the target polynucleotide in a sample.

As is evidenced above, Sharaf et al., teach that when the probe is hybridized to target, its structure is modified via its being cleaved by use of a nuclease, yet when the target nucleic acid is not present, the probe has not hybridized to it, then “the modification reaction does not occur or occurs inefficiently such that presence or absence of the modification is indicative of the presence or absence of the target polynucleotide in a sample.” Such teachings are deemed to fairly meet the asserted “suppressive oligonucleotide” aspect/quality to the probes used in the claimed method and which are present in the claimed composition and kit.

In view of the above analysis the rejection of claims under 35 USC §103(a) should be affirmed.


Conclusion

For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/Bradley L. Sisson/Primary Examiner, Art Unit 1634                                                                                                                                                                                                        

Conferees:
/DAVE T NGUYEN/Supervisory Patent Examiner, Art Unit 1634                                                                                                                                                                                                        
/Ashwin Mehta/
Primary Examiner
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.

Attached:
	Information Disclosure Statements of 10/16/2020, 01/29/2021, and 05/12/2021